COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00083-CR


FREDDIE ADAMS                                                          APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                     ------------

       FROM COUNTY CRIMINAL COURT NO. 3 OF TARRANT COUNTY

                                     ------------

                         MEMORANDUM OPINION1
                                     ------------

       Appellant Freddie Adams filed a motion for new trial on his resisting arrest

conviction, for which he received forty-two days’ confinement pursuant to a plea

bargain. The trial court denied the motion, and Adams now attempts to appeal

that ruling.

       On March 24, 2011, we sent Adams a letter stating that the trial court’s

certification of his right to appeal states that this is a plea-bargain case and that


       1
        See Tex. R. App. P. 47.4.
he has no right of appeal. See Tex. R. App. P. 25.2(a)(2). We instructed Adams

or any party desiring to continue the appeal to file a response by April 4, 2011,

showing grounds for continuing the appeal or the appeal may be dismissed. See

Tex. R. App. P. 25.2(d), 44.3.         Adams filed a response, but it did not show

grounds for continuing the appeal.

      The Texas Rules of Appellate Procedure are clear that in a plea-bargain

case, an appellant may appeal only Athose matters that were raised by written

motion filed and ruled on before trial@ or Aafter getting the trial court=s permission

to appeal.@ Tex. R. App. P. 25.2(a)(2). There is no exception for an adverse

ruling on a motion for new trial. See Estrada v. State, 149 S.W.3d 280, 282 (Tex.

App.CHouston [1st Dist.] 2004, pet. ref=d) (op. on reh’g). In this case, the trial

court certified that this Ais a plea-bargain case, and the defendant has NO right of

appeal.@ Without a certification from the trial court reflecting a right to appeal, we

must dismiss the appeal. See Tex. R. App. P. 25.2(d).

      Because Adams has no right of appeal from his plea bargain, we dismiss

his appeal for lack of jurisdiction.


                                                     PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 19, 2011 PER CURIAM



                                            2